Exhibit 10.17

SUMMARY OF NON-MANAGEMENT DIRECTOR COMPENSATION
As of March 1, 2013
Function
 
Amount Paid
 
 
 
Annual Stock Retainer
 
$
60,000


Annual Cash Retainer (1)
 
$
45,000


Lead Non-Management Director (1)
 
$
20,000


Audit Committee Member (1)
 
$
15,000


Audit Committee Chair (1)
 
$
10,000


Compensation Committee Member (1)
 
$
10,000


Compensation Committee Chair (1)
 
$
6,750


Nominating and Corporate Governance Committee Member (1)
 
$
10,000


Nominating and Corporate Governance Committee Chair (1)
 
$
5,000


Additional meeting fees (as approved by the Chairman) (1)
 
$1,500 (in person)
$750 (telephonic)


Meeting Travel Expenses - Cash Reimbursement
 
Reasonable and actual

 
(1) Payable in cash or stock at the Director's election in quarterly increments.




